EXHIBIT 99.3 December 16, 2013 Alberta Securities Commission British Columbia Securities Commission Ontario Securities Commission Saskatchewan Financial Services Commission (Securities Division) Manitoba Securities Commission New Brunswick Securities Commission Nova Scotia Securities Commission Securities Commission of Newfoundland and Labrador Registrar of Securities, Prince Edward Island Securities Registry Northwest Territories Dear Sirs/Mesdames: Re: Notice of Change of Auditors - Avalon Rare Metals Inc. (the “Company”) We acknowledge receipt of a Notice of Change of Auditors (the “Notice”) dated December 16, 2013 delivered to us by the Company in respect of the change of auditors of the Company, to be effective as of December 13, 2013. Pursuant to National Instrument 51-102 of the Canadian Securities Administrators, please accept this letter as confirmation by McCarney Greenwood LLP, that we have reviewed the Notice and, based on our knowledge as at the time of receipt of the Notice, we agree with each of the statements contained therein. We trust the foregoing is satisfactory. Yours very truly, “McCarney Greenwood LLP” McCarney Greenwood LLP Chartered Accountants License Public Accountants
